Citation Nr: 1004175	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-22 285 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA), Regional 
Office (RO) which denied reopening the Veteran's service 
connection claim for PTSD.

The Veteran appeared at a hearing before the undersigned in 
November 2009 and a transcript of the hearing is of record.  
Subsequent to the hearing, the Veteran submitted additional 
evidence to the Board and a written waiver, waiving a review 
of this evidence by the RO.  Therefore, the Board has 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 

The issue of service connection for PTSD being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a February 1997 
rating decision.  The Veteran was notified of this decision 
and he did not file an appeal.  The Veteran filed a new claim 
in July 2004.

2.  Evidence received since the February 1997 RO decision is 
new and relates to the pertinent unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for PTSD.





CONCLUSION OF LAW

The evidence added to the record since the RO's February 1997 
decision, denying the claim of entitlement to service 
connection for PTSD, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis 

In the February 1997 rating decision, the RO denied the claim 
of entitlement to service connection for PTSD on the basis 
that there was no evidence that an in-service stressor 
occurred.  The relevant evidence of record at the time of the 
decision consisted of the Veteran's service treatment records 
for the period of September 1968 to May 1970; personnel 
records; form DD-214; treatment reports from Dr. R.S. dated 
from January 1991 to August 1993; stressors asserted as 
rocket attacks, coming under fire and witnessing buddy R.H. 
wounded;  Cheyenne VA Medical Center treatment records from 
June 1993 to January 1995; VA examination dated in September 
1996; North Colorado medical records dated in 1971, request 
from the VA to verify the Veteran's stressor regarding the 
death of his buddy R.H., Command Chronology for 3rd 
Battalion; and a report of contact showing no person with the 
name R.H. died during the Veteran's period of service.  The 
Veteran was notified of the decision in March 1997.  He did 
not file an appeal however, and the February 1997 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In July 2004, the Veteran submitted a new claim for PTSD.  In 
order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The evidence submitted since the February 1997 rating 
decision includes treatment records from Cheyenne VA Medical 
Center dated from July 2000 to November 2001, from January 
2004 to September 2004 and from February 2008 to October 
2009; service personnel records, treatment records from 
Greeley VA Medical Center dated from June 1999 to April 2005; 
VA examination dated in April 2005; reported stressors of 
rocket attacks and a newly reported stressor involving a gang 
of black marines beating up a sergeant; and a transcript of 
the Board hearing conducted in November 2009.

The Board finds that the evidence received since the February 
1997 rating decision is new.  The Board finds the additional 
information as to the in-service stressor regarding assault 
against a sergeant, to be new evidence.  The evidence is also 
material because it relates to a fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for PTSD.  

In conclusion, the Board finds that the evidence received 
since the February 1997 rating decision is new and material, 
and the claim of entitlement to service connection for PTSD 
is reopened.  The claim of entitlement to service connection 
for PTSD is addressed in the remand portion of this opinion.

III.  Duty to Notify and Assist 

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the Veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)).  In view of the Board's favorable 
decision to re-open the Veteran's claim of entitlement to 
service connection for PTSD, no prejudice will result to the 
Veteran by the Board's consideration of this appeal.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened.
REMAND

The claim of service connection for PTSD has been reopened.  
In light of the evidence presented, additional development is 
necessary.  A diagnosis of PTSD is of record.  However, in 
order to warrant service connection for PTSD, the evidence 
must show (1) a diagnosis of PTSD which conforms to the 
criteria under the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. 1994, (DSM-IV), (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and (3) credible supporting evidence 
that the claimed stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  As his treatment records reflect a diagnosis of 
PTSD, the Board must determine whether the Veteran has been 
exposed to an in-service stressor, or stressors, supporting 
his PTSD diagnosis.

Aside from an attempt to verify the alleged stressor of a 
buddy dying in service, no further attempt was made to obtain 
verification for other stressors.  The RO also did not appear 
to have contacted the United States Marine Corps (USMC) 
Headquarters in Quantico, Virginia, where such records may 
also potentially be located.  The Board notes that the 
Veteran initially reported being exposed to rocket attacks, 
but this alleged stressor was never sent to be verified.  The 
Veteran served in Vietnam from June 30, 1969 to June 16, 
1970.  He also states that in Da Nang he served with Command 
Company of the Headquarters of the 3rd Battalion, 26th 
Marines, 1st Marine Division and with the 3rd Battalion, 1st 
Marines.  See Hearing Transcript p. 4.  In records submitted 
in April 2005, the Veteran also asserted a stressor involving 
a sergeant being attacked that was not on record at the time 
of the February 1997 RO rating decision, and which requires 
additional attention.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the USMC Headquarters in 
Quantico, Virginia, and request that the 
USMC provide information that might 
verify the Veteran's stressors.  The USMC 
should be asked to research the unit 
records of H&S Company of the 3rd 
Battalion, 1st Marine Division, and the 
3rd Battalion, 26th Marines, 1st Marine 
Division.  If necessary, any other 
appropriate service department or other 
agency should also be contacted.  If a 
negative response is received, the claims 
file must be properly documented.

2.  If, any only if, a stressor has been 
confirmed, the Veteran should be examined 
by a VA psychiatrist to determine whether 
the Veteran has PTSD and whether any PTSD 
condition found is related to a stressor 
in active service.  The examination 
report should include a detailed account 
of all pathology found to be present.  

All special studies or tests, including 
psychological testing and evaluations, 
deemed necessary by the examiner, are to 
be accomplished.  The claims folder must 
be reviewed by the examiner in 
conjunction with his examination.  The 
examiner should provide explicit 
responses to the following questions:  

a) The examiner should clarify the 
Veteran's diagnosis and 
specifically comment on whether 
the Veteran has a diagnosis of 
PTSD consistent with the criteria 
for a diagnosis under the American 
Psychiatric Association: 
Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).

b) If a diagnosis of PTSD is 
appropriate, the examiner should 
specify the credible "stressor(s)" 
that caused the disorder, and 
comment upon the link between such a 
stressor or stressors and current 
symptoms.

3.  Re-adjudicate the Veteran's claim 
for entitlement to service connection 
for PTSD, on a de novo basis.  If not 
all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
Veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


